                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   Brittnie T. Watkins, Esq., Bar No. 13612
                                       BTW@pisanellibice.com
                                   5   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   6   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   7
                                       Attorneys for Paris Las Vegas
                                   8   Operating Company, LLC
                                   9                              UNITED STATES DISTRICT COURT
                                  10                                      DISTRICT OF NEVADA
                                  11   TPOV ENTERPRISES 16, LLC, a Delaware            CASE NO. 2:17-cv-00346-JCM-VCF
                                       Limited Liability Company,
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101




                                                             Plaintiff,                   STIPULATION AND ORDER TO
     PISANELLI BICE PLLC




                                  13   vs.                                                  EXTEND DISCOVERY (Sixth
                                                                                                   Request)
                                  14   PARIS LAS VEGAS OPERATING
                                       COMPANY, LLC, a Nevada limited liability
                                  15   company,
                                  16                         Defendant.
                                  17   PARIS LAS VEGAS OPERATING
                                       COMPANY, LLC, a Nevada limited liability
                                  18   company,
                                  19                         Counterclaimant.
                                       vs.
                                  20
                                       TPOV ENTERPRISES, LLC, a Delaware
                                  21   Limited Liability Company, TPOV
                                       ENTERPRISES 16, LLC, a Delaware Limited
                                  22   Liability Company, Rowen Siebel, an
                                       individual.
                                  23
                                                             Counter-defendants.
                                  24
                                  25
                                  26          Plaintiff/Counterdefendants TPOV Enterprises 16, LLC ("TPOV 16"), TPOV Enterprises,

                                  27   LLC ("TPOV"), and Rowen Seibel ("Seibel") and Defendant/Counterclaimant Paris Las Vegas

                                  28   Operating Company, LLC ("Paris") by and through their undersigned counsel of record, request an


                                                                                      1
                                   1   order modifying the parties' Joint Discovery Plan and Scheduling Order, (ECF No. 17), as amended
                                   2   November 3, 2017 (ECF No. 47), May 10, 2018 (ECF No. 55), November 13, 2018 (ECF No. 68),
                                   3   and February 6, 2019 (ECF 84). This is the sixth stipulation to extend discovery. In compliance
                                   4   with LR IA 6-1 and LR 26-4, the parties submit as follows:
                                   5      1.   STATEMENT OF DISCOVERY COMPLETED TO DATE.
                                   6                The parties both served their initial disclosures on June 12, 2017.
                                   7                Paris served its first supplemental disclosures on June 14, 2017.
                                   8                TPOV 16 served its first supplemental disclosures on June 20, 2017.
                                   9                On September 22, 2017, the parties exchanged proposed search terms for
                                  10                 electronic discovery.
                                  11                On October 4, 2017, the parties met and conferred on proposed search terms.
400 SOUTH 7TH STREET, SUITE 300




                                  12                On October 12, 2017, the parties exchanged revised search terms for electronic
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13                 discovery.
                                  14                On October 12, 2017, the parties met and conferred on revisions to the proposed
                                  15                 search terms.
                                  16                On October 23, 2017, TPOV 16 provided further revisions to search terms for
                                  17                 electronic discovery.
                                  18                On October 31, 2017, Paris represented to TPOV 16 that Paris would be
                                  19                 proceeding with running TPOV 16's search terms for electronic discovery and
                                  20                 would present preliminary results to TPOV 16 in the near future.
                                  21                On November 9, 2017 TPOV 16 served its First Set of Request for Production of
                                  22                 Documents on Paris.
                                  23                On December 4, 2017 TPOV 16 served its First Set of Interrogatories on Paris.
                                  24                On December 13, 2017, Paris served its Reponses to TPOV 16's First Set of
                                  25                 Request for Production of Documents.
                                  26                On January 9, 2017, Paris served its Responses to TPOV 16's First Set of
                                  27                 Interrogatories.
                                  28


                                                                                        2
                                   1      On January 16, 2018, TPOV 16 issued a subpoena to third-party Trisha
                                   2       Thompson.
                                   3   •   On January 16, 2018, TPOV 16 issued a subpoena to third-party Markita Thompson.
                                   4      On February 1, 2018, Trisha Thompson served her objections to TPOV 16's
                                   5       subpoena.
                                   6      On February 1, 2018, Markita Thompson served her objections to TPOV 16's
                                   7       subpoena.
                                   8      On February 9, 2018, Paris requested additional revisions to the proposed search
                                   9       terms due to the volume of results.
                                  10      On February 12, 2018, TPOV 16 provided further revisions to search terms for
                                  11       electronic discovery.
400 SOUTH 7TH STREET, SUITE 300




                                  12      On February 22, 2018, Paris proposed categories of documents to respond to
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13       TPOV 16's discovery requests.
                                  14      On February 28, 2018, Paris served its First Set of Requests for Production of
                                  15       Documents to Seibel.
                                  16      On February 28, 2018, Paris served its First Set of Requests for Production of
                                  17       Documents to TPOV.
                                  18      On February 28, 2018, Paris served its First Set of Requests for Production of
                                  19       Documents to TPOV 16.
                                  20      On March 2, 2018, TPOV 16 agreed to Paris' proposed categories of documents
                                  21       to respond to TPOV 16's discovery requests.
                                  22      On April 3, 2018, TPOV served its Response to Paris' First Set of Requests for
                                  23       Production of Documents.
                                  24      On April 3, 2018, TPOV 16 served its Response to Paris' First Set of Requests for
                                  25       Production of Documents.
                                  26      On April 3, 2018, Seibel served his Response to Paris' First Set of Requests for
                                  27       Production of Documents.
                                  28


                                                                             3
                                   1      On April 4, 2018, Paris filed a Motion to Stay Pending Resolution of Parallel State
                                   2       Court Action (ECF No. 49).
                                   3      On April 4, 2018, TPOV 16 requested to provide categories of documents to
                                   4       respond to Paris' discovery requests.
                                   5      On April 4, 2018, Paris responded to TPOV 16's request regarding proposed
                                   6       categories of documents to respond to Paris' discovery requests.
                                   7      On April 6, 2018, TPOV and Seibel served their first production of documents.
                                   8      On May 4, 2018, Paris served its second supplemental disclosures.
                                   9      On May 7, 2018, Paris served its First Supplemental Responses to TPOV 16's First
                                  10       Set of Interrogatories.
                                  11      On May 24, 2018, TPOV 16 filed its Motion to Compel Responses to Interrogatories
400 SOUTH 7TH STREET, SUITE 300




                                  12       (ECF No. 56).
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13      On June 21, 2018, the Court granted, in part, and denied, in part, TPOV 16's Motion
                                  14       to Compel Responses to Interrogatories (ECF No. 64).
                                  15      On July 12, 2018, Paris served its Second Supplemental and Amended Responses
                                  16       to Plaintiffs' Interrogatories.
                                  17      On August 3, 2018, TPOV and Seibel served eight (8) notices of deposition on Paris.
                                  18      On August 3, 2018, TPOV and Seibel served its Second Supplemental Initial
                                  19       Disclosures.
                                  20      On October 19, 2018, Paris served its Third Supplemental and Amended Responses
                                  21       to Plaintiffs' Interrogatories.
                                  22      On October 22, 2018, the Court denied Paris' Motion to Stay Pending Resolution
                                  23       of Parallel State Court Action (ECF No. 65).
                                  24      On December 5, 2018, TPOV 16 served its First Set of Requests for Production of
                                  25       Documents to Paris.
                                  26      On December 5, 2018, TPOV 16 issued a subpoena to third-party Gordon Ramsay.
                                  27      On December 5, 2018, TPOV 16 issued a subpoena to third-party Gordon Ramsay
                                  28       Holdings, Ltd.


                                                                             4
                                   1      On December 12, 2018, TPOV 16 filed its Motion to Compel Responses to
                                   2       Subpoenas Duces Tecum (ECF No. 69).
                                   3      On December 12, 2018, Trisha Thompson and Markita Thompson filed their
                                   4       Motion to Quash Deposition Subpoenas or for Protective Order (ECF No. 71).
                                   5      On December 13, 2018, TPOV 16 served its third supplemental disclosures.
                                   6      On December 20, 2018, Paris served its First Set of Requests for Admission to
                                   7       TPOV.
                                   8      On December 20, 2018, Paris served its First Set of Requests for Admission to
                                   9       Rowen Seibel.
                                  10      On December 20, 2018, Paris served its First Set of Interrogatories to TPOV 16.
                                  11      On December 20, 2018, Paris served its First Set of Interrogatories to TPOV.
400 SOUTH 7TH STREET, SUITE 300




                                  12      On December 20, 2018, Paris served its First Set of Interrogatories to Rowen
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13       Seibel.
                                  14      On December 31, 2018, Gordon Ramsay served his objections to TPOV 16's
                                  15       subpoena.
                                  16      On December 31, 2018, Gordon Ramsay Holdings, Ltd. served its objections to
                                  17       TPOV 16's subpoena.
                                  18      On January 4, 2019, Paris served its responses to TPOV 16's Second Set of
                                  19       Requests for the Production of Documents.
                                  20      On January 22, 2019, TPOV served its responses to Paris' first set of requests for
                                  21       admission.
                                  22      On January 22, 2019, Rowen Seibel served his responses to Paris' first set of
                                  23       requests for admission.
                                  24      On January 22, 2019, TPOV 16 served its responses to Paris' first set of
                                  25       interrogatories.
                                  26      On January 22, 2019, TPOV served its responses to Paris' first set of
                                  27       interrogatories.
                                  28


                                                                             5
                                   1                 On January 22, 2019, Rowen Seibel served his responses to Paris' first set of
                                   2                  interrogatories.
                                   3                 The parties filed their Joint Interim Status Report on February 11, 2019.
                                   4                 On January 24, 2019, Paris served its fourth supplemental disclosures.
                                   5                 On February 28, 2019 Paris and nonparties Trisha Thompson and Markita
                                   6                  Thompson served declarations to TPOV 16 pursuant to the Court's Order entered
                                   7                  on January 29, 2019 (ECF 83).
                                   8                 On March 5, 2019, TPOV, TPOV 16, and Seibel served their final supplemental
                                   9                  disclosures.
                                  10                 The parties have also discussed scheduling dates for 20 witnesses1:
                                  11   2.     SPECIFIC DESCRIPTION OF DISCOVERY THAT REMAINS TO BE
400 SOUTH 7TH STREET, SUITE 300




                                  12          COMPLETED.
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13          The parties anticipate completing the production of documents, serving privilege logs,
                                  14   propounding and responding to additional written discovery, conducting depositions, engaging in
                                  15   expert discovery, and conducting third-party document and deposition discovery.
                                  16   3.     DISCOVERY REMAINING CANNOT BE COMPLETED WITHIN THE TIME
                                  17          LIMITS SET BY THE DISCOVERY PLAN.
                                  18          Initially, the parties agreed to extend the discovery cut-off deadline because a stay order was
                                  19   in place from the outset of the action. (ECF No. 23.) In particular, this Court's order provided for a
                                  20   stay of all discovery except initial disclosures and jurisdictional discovery. The stay was lifted on
                                  21   July 5, 2017, when the Court ruled on Paris' Motion to Dismiss. (ECF No. 30.) Since the stay was
                                  22   lifted, the parties entered into a Stipulated Protocol Governing Production of Electronically Stored
                                  23   Informed (ESI) and a Stipulated Confidentiality Agreement and Protective Order. (See ECF No. 26
                                  24   and ECF No. 29.) Additionally, the parties have exchanged search terms, continued to make rolling
                                  25   productions of supplemental documents, served and responded to written discovery, met and
                                  26   conferred on multiple occasions to resolve discovery disputes, engaged in motion practice regarding
                                  27
                                  28   1
                                              The parties reserve all rights as to specific objections to these depositions.

                                                                                         6
                                   1   discovery disputes, and begun discussing and noticing depositions. In addition, on or about August
                                   2   9, 2018, the parties agreed to attempt to resolve this action, as well as a number of related actions
                                   3   through mediation. The mediation was held on October 12, 2018. This action was not resolved.
                                   4          The parties previously agreed to tiered discovery, so that expert discovery would proceed
                                   5   after fact discovery was completed. To that end, the parties are in the process of scheduling 20
                                   6   depositions before the close of fact discovery. While scheduling is ongoing, there are several factors
                                   7   that have hampered the parties' efforts, including the witnesses' availability, the location of the

                                   8   witnesses (several witnesses are located outside of the jurisdiction and will require travel), and

                                   9   counsel's availability. In order to allow sufficient time to complete fact discovery, the parties

                                  10   propose extending the present deadlines by 30 days to provide both parties with the time needed to

                                  11   complete fact discovery in advance of expert discovery.
400 SOUTH 7TH STREET, SUITE 300




                                  12 4.       PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY.
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13          The parties have agreed to a fact discovery cut-off date of May 9, 2019 and an expert

                                  14   discovery cut-off date of July 8, 2019, with corresponding deadlines as follows:

                                  15                                            Current Deadline Date         Proposed Deadline Date
                                  16         Fact Discovery Cut-off             April 9, 2019                 May 9, 2019
                                  17         Amend Pleadings/Add                April 10, 2018                No Change
                                             Parties
                                  18         Expert Disclosures                 May 9, 2019                   June 7, 2019
                                  19         Rebuttal Expert Disclosures        June 7, 2019                  July 8, 2019
                                  20         Dispositive Motions                August 9, 2019                September 6, 2019
                                  21         Interim Status Report              February 11, 2019             No Change
                                  22         Pre-Trial Order                    September 6, 2019             October 6, 2019

                                  23
                                  24          If dispositive motions are filed, the joint pre-trial order shall be due thirty (30) days from the

                                  25   entry of the court's rulings on the motions or by further order of the court. See LR 26-1(b)(5).

                                  26
                                  27
                                  28


                                                                                          7
                                   1           5.      GOOD CAUSE EXISTS TO EXTEND TIME TO COMPLETE DISCOVERY.
                                   2           A stipulation to extend discovery deadlines must be supported by a showing of good cause.
                                   3   LR 26-4; Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 764 (9th Cir. 2017). "The good
                                   4   cause inquiry focuses primarily on the [parties'] diligence." Derosa v. Blood Sys., Inc., No. 2:13-CV-
                                   5   0137-JCM-NJK, 2013 WL 3975764, at *1 (D. Nev. Aug. 1, 2013) (citation omitted). If, despite the
                                   6   parties' diligence, discovery cannot reasonably be completed within the deadlines, good cause to
                                   7   extend discovery exists. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002). Where
                                   8   an extension is requested less than twenty-one (21) days before expiration of a deadline, a showing
                                   9   of excusable neglect must be made. LR 26-4; Derosa, 2013 WL 3975764, at *1. "[W]hether neglect
                                  10   is excusable is an equitable [question] that depends on at least four factors: (1) the danger of prejudice
                                  11   to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the
400 SOUTH 7TH STREET, SUITE 300




                                  12   reason for the delay; and (4) whether the movant acted in good faith." Bateman v. U.S. Postal Serv.,
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   231 F.3d 1220, 1223–24 (9th Cir. 2000); Derosa, 2013 WL 3975764, at *1 (applying Rule 60(b)(1)'s
                                  14   definition of excusable neglect to LR 26-4).
                                  15           The parties have been diligent in pursuing discovery. As stated above, a stay order prohibited
                                  16   the parties from doing all but producing initial disclosures and engaging in jurisdictional discovery.
                                  17   Since the stay was lifted and the previous scheduling order was entered, the parties have agreed to
                                  18   the form of production for ESI, refined specific search terms in furtherance of ESI production, served
                                  19   thousands of pages of documents, propounded to and responded to written discovery, engaged in

                                  20   meet and confers regarding certain discovery disputes, engaged in motion practice regarding

                                  21   discovery disputes, and served deposition notices. Additionally, the parties agreed to a mediation in

                                  22   October 2018 to attempt resolve this action as well as related action. After the mediation was

                                  23   unsuccessful, the parties are reengaging in discovery. Despite the diligence of all parties, the parties

                                  24   have determined that more time than originally anticipated is necessary to complete fact discovery.

                                  25   Indeed, despite the parties' diligence, discovery cannot reasonably be completed within the

                                  26   deadlines, and good cause to extend discovery deadlines exists.

                                  27
                                  28


                                                                                           8
                                   1           Any neglect assigned to the parties is excusable. First, there is no danger of prejudice. Both
                                   2   parties agree that it is in their best interests to extend discovery deadlines. Second, the length of the
                                   3   delay will not substantively impact the proceedings as the parties have been and continue to actively
                                   4   conduct discovery. Third, the parties' delay in submitting the stipulation is excusable as they have

                                   5   continued to actively engage in discovery. Finally, this proposed Stipulation and Order to extend

                                   6   deadlines for discovery is made in good faith, with good cause, and not for purposes of unduly

                                   7   delaying discovery or trial. Therefore, the parties respectfully request that this Court grant the

                                   8   requested discovery extension.

                                   9   DATED this 18th day of March, 2019.               DATED this 18th day of March, 2019.

                                  10   PISANELLI BICE PLLC                               MCNUTT LAW FIRM, P.C.

                                  11
                                       By: /s/ M. Magali Mercera                   By: /s/ Dan McNutt
400 SOUTH 7TH STREET, SUITE 300




                                  12      James J. Pisanelli, Esq., Bar No. 4027      Dan McNutt, Esq., Bar No. 7815
  LAS VEGAS, NEVADA 89101




                                          Debra L. Spinelli, Esq., Bar No. 9695       Matthew Wolf, Esq., Bar No. 10801
     PISANELLI BICE PLLC




                                  13      M. Magali Mercera, Esq., Bar No. 11742      625 S. 8th Street
                                          Brittnie T. Watkins, Esq., Bar No. 13612    Las Vegas, Nevada 89101
                                  14      400 South 7th Street, Suite 300
                                          Las Vegas, Nevada 89101                  CERTILMAN BALIN ADLER & HYMAN, LLP
                                  15
                                       Attorneys for Paris Las Vegas Operating
                                  16   Company, LLC                                      By: /s/ Joshua Feldman
                                                                                            Paul Sweeney, Esq. (admitted pro hac vice)
                                  17                                                        Joshua Feldman, Esq. (admitted pro hac vice)
                                                                                            Nicole Milone, Esq. (admitted pro hac vice)
                                  18                                                        90 Merrick Avenue, 9th Floor
                                                                                            East Meadow, New York 11554
                                  19
                                                                                         Attorneys for TPOV Enterprises 16, LLC,
                                  20                                                     TPOV Enterprises, LLC and Rowen Seibel

                                  21
                                                                                           ORDER
                                  22
                                       IT IS SO ORDERED.
                                  23
                                                                                       ______________________________________
                                  24
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                  25                                                           3-19-2019
                                                                                       DATED: ___________________________
                                  26
                                  27
                                  28


                                                                                           9
